DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2. 	The oath/declaration filed on 10/15/2019 is acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed on 11/16/2019

Information Disclosure Statement
4. 	The Information Disclosure Statements filed on 10/15/2019 has been considered.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach:
an auxiliary electrode arranged between the first organic light emitting layer on the first sub electrode and the second organic light emitting layer on the first sub electrode, wherein the auxiliary electrode is electrically connected with the second electrode as recited in the independent claim 1; and an auxiliary electrode arranged between the first organic light emitting layer on the first sub electrode and the second organic light emitting layer on the first sub electrode,  wherein the auxiliary electrode .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/LONG K TRAN/
Primary Examiner, Art Unit 2829
November 20, 2021